                                   CERTIFIED MAIL
               Case 1:19-cv-00715-LO-IDD Document 66-1 Filed 08/26/19 Page 1 of 1 PageID# 949

(63 C(cf WJ-        ^                                                                 D^^^NBURY, CT
I>wb-£H
                              7Dlb 2710 ODDl 0045 1111
                                                                     1006
                                                                             22314     $4.05
                                                                                      R2303S103732-1S

                                           C/erKs oVflcc
                                         M 0\



                                                           Vass*^"




                                      22314—£ j-'0433
